Citation Nr: 0903806	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for mycosis fungoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2005, the RO granted service connection for diabetes 
mellitus, type II, and prostate cancer; thus, these issues 
are no longer in appellate status.  This rating decision 
represents a full grant of the benefits sought on appeal with 
respect to the veteran's diabetes mellitus, type II, and 
prostate cancer claims.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran subsequently 
disagreed with the schedular rating assigned for his service-
connected prostate cancer and, by an October 2007 rating 
decision, the disability evaluation for this disorder was 
increased to 100 percent.  To the Board's knowledge, the 
veteran has not disagreed with the effective date.  This 
matter has accordingly been resolved.  With regard to the 
diabetes mellitus, type II, claim, the veteran did not submit 
a jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, the issues of 
effective date and compensation level are not currently in 
appellate status with respect to either claim.  Id.  
Accordingly, the discussion herein is limited to the issues 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension and entitlement to service connection for a back 
disorder and mycosis fungoides.

The issue of entitlement to service connection for 
hypertension was initially denied in a March 2000 rating 
decision on the basis that the claim was not well grounded 
under the law then in effect.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), pursuant to Section 
7 of the Veterans Claims Assistance Act of 2000 (VCAA), if a 
claim that was denied as not well grounded and becomes final 
between July 14, 1999 and November 9, 2000, is reconsidered 
de novo in light of the enactment of the VCAA, the claim is 
readjudicated as if the previous denial had not been made.  
Id. at 1343-44.  Accordingly, the claim for hypertension is 
properly set forth as an original claim for entitlement to 
service connection.

In connection with this appeal, the veteran's May 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, included his 
request for a Travel Board hearing.  However, by 
communication received in August 2005, the veteran withdrew 
his request for such hearing.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).  It is noted that the veteran testified at a 
personal hearing before a hearing officer at the RO in 
January 2003.  A transcript of that hearing is associated 
with the claims file.

The issues of entitlement to service connection for 
hypertension and mycosis fungoides are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is not shown to have objective evidence of a back 
disability.


CONCLUSION OF LAW

A back disorder was not incurred during active service nor is 
any such disability causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of an April 2003 
letter, prior to the rating decision on appeal, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for a back disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records are 
in the claims file and he has submitted multiple written 
communications.  In addition, an April 2007 communication 
from the appellant includes his statement that he does not 
have anything more to submit.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the back claim.  Because the veteran's medical 
treatment records do not include a diagnosis of a back 
disorder, the Board finds that an examination and/or medical 
opinion is not required with respect to this issue.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran asserts that he is entitled to service connection 
for a back disability.  He attributes any current low back 
disability to in-service treatment for back complaints or, 
alternatively, to his service-connected prostate cancer.  

On review, the Board finds that the veteran's service 
connection claim for a back disability must be denied, as 
there is no objective evidence reflecting that he currently 
has such a back disability.  Bone/Joint Imaging Total Body 
performed in May 2006 by Dr. Reimer showed no abnormalities 
of the low back (lumbar spine).  

The Board acknowledges that the veteran has been currently 
diagnosed with chronic arthralgia of the lower back.  
Notwithstanding, a diagnosis of pain or arthralgia, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Significantly, 
there is no back pathology to account for the veteran's 
current back complaints.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer, supra.

In this regard, the Board acknowledges that the veteran 
sought treatment for complaints of low back strain.  
Notwithstanding the in-service back strain, which appears to 
have been acute and transitory, his spine was normal upon 
separation examination in December 1965 and the objective 
evidence does not show that he currently has a chronic back 
disability.

The Board has considered the medical treatise evidence 
submitted by the veteran.  Specifically, an August 18, 2005, 
printout from the prostate cancer foundation website noting 
that men with prostate cancer may experience "frequent pain 
or stiffness in the lower back, hips, or upper thighs."  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  While this printout discusses problems 
experienced by men with prostate cancer, they contain no 
information or analysis specific to the veteran's case, and 
do not draw upon a physical examination of the veteran.  As 
such, the treatise evidence submitted by the veteran is of 
little probative value in the instant case.  The Court has 
held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board also acknowledges that the veteran is competent to 
describe his back symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  However, as a 
layperson, he is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

With respect to the veteran's service connection claims for 
hypertension and mycosis fungoides, additional development, 
both evidentiary and administrative, is warranted.

The veteran claims that his hypertension is the result of his 
active duty service or, alternatively, it has been aggravated 
as a result of his service-connected type II diabetes 
mellitus.  As noted above, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (effective 
before and after October 10, 2006).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board finds that additional development is 
needed before it can adjudicate this claim.

Accordingly, upon remand, the appellant should be provided 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.  He should also be 
afforded a VA examination to determine whether his 
hypertension is aggravated by his service-connected type II 
diabetes mellitus.  See 38 C.F.R. § 3.310..

With respect to the claim for service connection for mycosis 
fungoides, it is noted that service connection is in effect 
for tinea versicolor.  

Insofar as service connection for tinea versicolor is in 
effect and the veteran has been in receipt of dermatologic 
treatment for mycosis fungoides, it is noted that, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  It is also pertinent to point out that the 
Court has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same body part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus some other diagnosed disorder, VA 
must consider all symptoms in the adjudication of the claim.

In view of the foregoing facts and applicable law, the Board 
finds that a thorough examination is warranted that includes 
opinions addressing the current level and nature of the 
veteran's dermatologic disorder and potential additional 
rating criteria that may be applicable.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Review of the claims file reflects that the veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
for hypertension and skin complaints 
identified by the veteran which have 
not already been obtained.  If he has 
or can obtain these records himself, 
then he is encouraged to do so.  
However, VA will assist him in 
obtaining this additional evidence if 
he provides the necessary information 
(e.g., when and where treated, etc.).

2.  Send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for hypertension on 
the premise it is proximately due to, 
the result of, or chronically 
aggravated by his diabetes mellitus, 
type II.  See 38 C.F.R. § 3.310.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the onset and/or etiology of claimed 
hypertension.  All diagnoses should be 
noted and all necessary tests should be 
performed.  The claims folder must be 
reviewed and the examiner should 
indicate in the report that such review 
occurred.  The rationale for any 
opinion expressed should be provided in 
a legible report.  The examiner is 
requested to state whether (a) 
hypertension manifested in service or 
during the first post-service year; (b) 
it is at least as likely as not that 
currently diagnosed hypertension is 
causally related to active service, or 
proximately due to service-connected 
diabetes mellitus.

Although the veteran's hypertension was 
diagnosed prior to his diagnosis of 
diabetes mellitus, the examiner should 
state whether it is at least as likely 
as not that hypertension has been 
aggravated by diabetes mellitus.  If 
so, the percentage of disability 
attributable to such aggravation should 
be noted, and a pre-aggravation 
baseline level of disability as 
compared to current level of disability 
should be established, to the extent 
possible.  In this regard, the 
attention of the examiner is directed 
to the September 2005 statement from C. 
L. P., Jr., M.D., the veteran's 
treating physician, which verifies that 
the veteran's blood pressure has been 
more difficult to control since he 
developed diabetes.  

To facilitate responding to the 
questions posed, the claims file and a 
complete copy of this remand must be 
made available to the examiners for 
review of the veteran's pertinent 
medical and other history.  If the 
examiners are unable to offer the 
requested opinions without resort to 
speculation, the report should so 
state.  A complete rationale for all 
opinions expressed should be provided.

4.  The veteran should be afforded a VA 
dermatologic examination to identify 
all pathology involving his skin.  
Specifically, to determine (1) the 
current severity of the service-
connected tinea versicolor as well as 
(2) the nature and etiology of any 
additional identified skin disorders, 
to include the claimed mycosis 
fungoides.  The examiner should discuss 
the relationship, if any, between all 
such disorders and the veteran's period 
of active duty service as well as his 
service-connected tinea versicolor.  
The examiner is requested to fully 
describe all skin pathology, providing 
an explanation as to the cause or 
source of all symptoms identified.

To facilitate responding to the 
questions posed, the claims file and a 
complete copy of this remand must be 
made available to the examiners for 
review of the veteran's pertinent 
medical and other history.  If the 
examiners are unable to offer the 
requested opinions without resort to 
speculation, the report should so 
state.  A complete rationale for all 
opinions expressed should be provided.

5.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


